    Case: 1:18-cv-07584 Document #: 38 Filed: 02/12/19 Page 1 of 2 PageID #:382



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STEWART, JAMES,                                )
                      Plaintiff,               )
                                               )
                     v.                        )
                                               )
JPMORGAN CHASE BANK, N.A (JP                   ) Case No: 18-cv-07584
CREDITOR); JPMORGAN CHASE BANK,                )
N.A (JP SERVICER); MCCALLA                     )
RAYMER PIERCE, LLC (MRLP);                     )
CODILIS & ASSOCIATES, P.C.                     )
(CODILIS); and FEDERAL HOME LOAN               )
MORTGAGE CORPORATION (FREDDIE                  )
MAC),                                          )
                                               )
                      Defendants.              )

                                    NOTICE OF MOTION

         TO:       James Stewart
                   8132 S Harvard
                   Chicago Il 60620
                   312 217 0492
                   Cnajames1961@yahoo.com

PLEASE TAKE NOTICE that on the 19th day of February 2019, at 9:45 a.m., or as soon thereafter
as counsel may be heard, the undersigned shall appear before the Hon. John Robert Blakey, or any
Judge sitting in his stead, in the courtroom usually occupied by him, Room 1203, U.S. District
Court, 219 S. Dearborn Street, Chicago, Illinois, and then and there present the attached Federal
Home Loan Mortgage Corporation's Motion to Dismiss James Stewart's Complaint, a copy of
which is hereby served upon you.
Dated: February 12, 2019                    FEDERAL HOME LOAN MORTGAGE
                                            CORPORATION

                                            By:     /s/ Susan J. Miller Overbey
                                                    One of its Attorneys

                                            Susan J. Miller Overbey (soverbey@burkelaw.com)
                                            Burke, Warren, MacKay & Serritella, P.C.
                                            330 North Wabash Avenue, 21st Floor
                                            Chicago, Illinois 60611
                                            Telephone:     (312) 840-7000
                                            Facsimile:     (312) 840-7900
      Case: 1:18-cv-07584 Document #: 38 Filed: 02/12/19 Page 2 of 2 PageID #:383



                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2019, I electronically filed the foregoing Notice of

Motion and Federal Home Loan Mortgage Corporation's Motion to Dismiss Stewart's Complaint

(the “Motion”) using the CM/ECF system and placing true and correct copies of same in a

properly addressed envelope with correct postage attached in the U.S. Mail before the hour of

5:00 p.m. and by electronic mail from 330 N. Wabash Avenue, 21st Floor, Chicago, Illinois

60611, to:

                   James Stewart
                   8132 S. Harvard
                   Chicago, IL 60620
                   Cnajames1961@yahoo.com




                                              /s/ William Daitsman
                                              William Daitsman




15485\00901\4833-7360-8580.v4
